FILED
                             NOT FOR PUBLICATION                             JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORENZO GREGGE, Jr.,                              No. 10-16239

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02561-GEB-
                                                  CMK
  v.

CALIFORNIA DEPARTMENT OF                          MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Lorenzo Gregge, Jr., appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal under 28 U.S.C. § 1915A for

failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

reverse and remand.

      Gregge’s complaint, liberally construed, did not seek to allege a respondeat

superior theory of liability. Rather, Gregge alleged that defendants implemented a

policy that resulted in the denial of his constitutional rights. See Redman v. Cnty.

of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc) (“Supervisory

liability exists even without overt personal participation in the offensive act if

supervisory officials implement a policy so deficient that the policy itself is a

repudiation of constitutional rights and is the moving force of the constitutional

violation.” (citations and internal quotation marks omitted)). Therefore, dismissal

under 28 U.S.C. § 1915A was premature, and we reverse and remand for further

proceedings.

      Gregge shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                           2                                        10-16239